 
 
 
 
 
 
 
LOAN AGREEMENT
 
 
BETWEEN
 
 
DELMARVA POWER & LIGHT COMPANY,
as Borrower
 
 
and
 
 
THE BANK OF NOVA SCOTIA,
as Lender
 
 
 
 
 
Dated as of March 20, 2008
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
   
Page
ARTICLE I
DEFINITIONS
1
 
1.1
Definitions
1
 
1.2
Interpretation
8
 
1.3
Accounting
8
ARTICLE II
THE LOAN
9
 
2.1
Commitment
9
 
2.2
Required Payments; Termination
9
 
2.3
[Intentionally Omitted]
9
 
2.4
Type of Loan
9
 
2.5
[Intentionally Omitted]
9
 
2.6
Minimum Amount of Each Loan
9
 
2.7
Prepayments
9
 
2.8
Method of Selecting Types and Interest Periods for the Loan
9
 
2.9
Conversion and Continuation of the Outstanding Loan
10
 
2.10
Changes in Interest Rate, etc.
10
 
2.11
Rates Applicable After Default
10
 
2.12
Method of Payment
11
 
2.13
Evidence of Indebtedness
11
 
2.14
Telephonic Notices
11
 
2.15
Interest Payment Dates; Interest and Fee Basis
11
ARTICLE III
YIELD PROTECTION; TAXES
12
 
3.1
Yield Protection
12
 
3.2
Changes in Capital Adequacy Regulations
12
 
3.3
Availability of Type of Loan
13
 
3.4
Funding Indemnification
13
 
3.5
Taxes
13
 
3.6
Mitigation of Circumstances; Lender Statements; Survival of Indemnity
14
ARTICLE IV
CONDITIONS PRECEDENT
15
 
4.1
Conditions Precedent to Closing and Borrowing
15
ARTICLE V
REPRESENTATIONS AND WARRANTIES
16
 
5.1
Existence and Standing
16

 

  -i-
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
(continued)
   
Page
 
5.2
Authorization and Validity
16
 
5.3
No Conflict; Government Consent
16
 
5.4
Financial Statements
16
 
5.5
No Material Adverse Change
16
 
5.6
Taxes
17
 
5.7
Litigation and Contingent Obligations
17
 
5.8
Significant Subsidiaries
17
 
5.9
ERISA
17
 
5.10
Accuracy of Information
17
 
5.11
Regulation U
17
 
5.12
Material Agreements
17
 
5.13
Compliance With Laws
17
 
5.14
Plan Assets; Prohibited Transactions
17
 
5.15
Environmental Matters
17
 
5.16
Investment Company Act
18
 
5.17
[Intentionally Omitted]
18
 
5.18
Insurance
18
 
5.19
No Default
18
 
5.20
Ownership of Properties
18
 
5.21
OFAC
18
ARTICLE VI
COVENANTS
18
 
6.1
Financial Reporting
18
 
6.2
Use of Proceeds
20
 
6.3
Notice of Default
20
 
6.4
Conduct of Business
20
 
6.5
Taxes
20
 
6.6
Insurance
21
 
6.7
Compliance with Laws
21
 
6.8
Maintenance of Properties
21
 
6.9
Inspection
21
 
6.10
Merger
21
 
6.11
Sales of Assets
21

 

  -ii-
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
(continued)
   
Page
 
6.12
Liens
22
 
6.13
Leverage Ratio
23
ARTICLE VII
DEFAULTS
24
 
7.1
Representation or Warranty
24
 
7.2
Nonpayment
24
 
7.3
Certain Covenant Breaches
24
 
7.4
Other Breaches
24
 
7.5
Cross Default
24
 
7.6
Voluntary Bankruptcy, etc.
24
 
7.7
Involuntary Bankruptcy, etc.
25
 
7.8
Seizure of Property, etc.
25
 
7.9
Judgments
25
 
7.10
ERISA
25
 
7.11
Unenforceability of Loan Documents
25
 
7.12
Change in Control
25
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
26
 
8.1
Acceleration
26
 
8.2
Amendments
26
 
8.3
Preservation of Rights
26
ARTICLE IX
GENERAL PROVISIONS
26
 
9.1
Survival of Representations
26
 
9.2
Governmental Regulation
27
 
9.3
Headings
27
 
9.4
Entire Agreement
27
 
9.5
Several Obligations; Benefits of this Agreement
27
 
9.6
Expenses; Indemnification
27
 
9.7
[Intentionally Omitted]
27
 
9.8
[Intentionally Omitted]
27
 
9.9
Severability of Provisions
27
 
9.10
Nonliability of Lender
28
 
9.11
Limited Disclosure
28
 
9.12
Nonreliance
28

 

-iii- 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
(continued)
   
Page
 
9.13
[Intentionally Omitted]
28
 
9.14
USA Patriot Act Notification
28
ARTICLE X
[INTENTIONALLY OMITTED]
29
ARTICLE XI
SETOFF
29
ARTICLE XII
BENEFIT OF AGREEMENT: ASSIGNMENTS: PARTICIPATIONS
29
 
12.1
Successors and Assigns
29
 
12.2
Participations
30
 
12.3
Assignments
30
 
12.4
Dissemination of Information
31
 
12.5
[Intentionally Omitted]
31
 
12.6
Tax Treatment
31
ARTICLE XIII
NOTICES
31
ARTICLE XIV
COUNTERPARTS
31
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
32
 
15.1
CHOICE OF LAW
32
 
15.2
CONSENT TO JURISDICTION
32
 
15.3
WAIVER OF JURY TRIAL
32

 

  -iv-
 

--------------------------------------------------------------------------------

 

 
EXHIBITS
 
EXHIBIT A
PRICING SCHEDULE
EXHIBIT B
COMPLIANCE CERTIFICATE
EXHIBIT C
ASSIGNMENT AGREEMENT
EXHIBIT D
NOTE
EXHIBIT E-1
FORM OF OPINION OF IN-HOUSE COUNSEL OF BORROWER
EXHIBIT E-2
FORM OF OPINION OF COVINGTON & BURLING LLP

 
 
 
 
SCHEDULES
 
SCHEDULE 1
LIENS

 
 
 

-v- 
 

--------------------------------------------------------------------------------

 

 
 
LOAN AGREEMENT
 
This LOAN AGREEMENT, dated as of March 20, 2008, is between Delmarva Power &
Light Company (“Borrower”) and The Bank of Nova Scotia.
 
The parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Definitions.  As used in this Agreement:
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
“Agreement” means this Loan Agreement as amended, restated, supplemented or
otherwise modified from time to time.
 
“Agreement Accounting Principles” means  generally accepted accounting
principles as in effect from time to time, applied, with respect to Borrower, in
a manner consistent with that used in preparing Borrower’s financial statements
referred to in Section 5.4.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.5%, provided that with respect to any
day during the period commencing on February 19, 2010 and ending on the Maturity
Date, the Alternate Base Rate shall be equal to the sum of the Federal Funds
Effective Rate for such day plus 0.5%.
 
“Applicable Margin” means, with respect to Eurodollar Loans to Borrower at any
time, the percentage rate per annum which is applicable at such time with
respect to Eurodollar Loans to Borrower in accordance with the provisions of
Exhibit A.
 
“Approvals” is defined in Section 5.3.
 
“Assignment Agreement” means an agreement substantially in the form of Exhibit
C.
 
“Authorized Officer” means, with respect to Borrower, the President, any Vice
President, the Chief Financial Officer, the Treasurer or any Assistant Treasurer
of Borrower, acting singly.
 
“Borrower” is defined in the preamble.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of, or any notice with respect to, Eurodollar Loans, a day (other than
a Saturday or Sunday) on which banks generally are open in New York for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or
 

-1- 
 

--------------------------------------------------------------------------------

 

Sunday) on which banks generally are open in New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Change in Control” means an event or series of events by which (a) any Person,
or two or more Persons acting in concert, acquire beneficial ownership (within
the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934)
of 30% or more (by number of votes) of the outstanding shares of Voting Stock of
PHI; or (b) individuals who on the Closing Date were directors of PHI (the
“Approved Directors”) shall cease for any reason to constitute a majority of the
board of directors of PHI; provided that any individual becoming a member of
such board of directors subsequent to such date whose election or nomination for
election by PHI’s shareholders was approved by a majority of the Approved
Directors shall be deemed to be an Approved Director, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any Person, or two or more
Persons acting in concert, other than a solicitation for the election of one or
more directors by or on behalf of the board of directors.
 
“Closing Date” means the date on which all conditions precedent to the making of
the Loan have been satisfied.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means the obligation of Lender to make the Loan in an aggregate
amount not exceeding $150,000,000.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
such partnership; provided that Contingent Obligations shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation of such other Person or,
if such amount is not stated or is indeterminable, the maximum reasonably
anticipated liability of such Person in respect thereof.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Borrower or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
 
“Conversion/Continuation Notice” is defined in Section 2.9.
 

  -2-
 

--------------------------------------------------------------------------------

 

“Default” means an event described in Article VII.
 
“DPL” means Delmarva Power & Light Company.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“Eurodollar Base Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the applicable British Bankers’ Association Interest Settlement
Rate for deposits in U.S. dollars appearing on Reuters Screen FRBD as of 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, and having a maturity equal to such Interest Period, provided that (i)
if Reuters Screen FRBD is not available to the Lender for any reason, the
applicable Eurodollar Base Rate for the relevant Interest Period shall instead
be the applicable British Bankers’ Association Interest Settlement Rate for
deposits in U.S. dollars as reported by any other generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, and (ii) if no such British Bankers’ Association Interest
Settlement Rate is available to the Lender, the applicable Eurodollar Base Rate
for the relevant Interest Period shall instead be the rate determined by the
Lender to be the rate at which the Lender or one of its Affiliate banks offers
to place deposits in U.S. dollars with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of the Lender’s
relevant Eurodollar Loan and having a maturity equal to such Interest Period.
 
“Eurodollar Loan” means any portion of the Loan which, except as otherwise
provided in Section 2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.
 
“Excluded Taxes” means, in the case of the Lender, taxes imposed on its overall
net income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which the Lender is incorporated or organized or (ii) the jurisdiction
in which the  Lender’s principal executive office is located.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. on such
day on such transactions received by the Lender from three Federal funds brokers
of recognized standing selected by the Lender in its sole discretion.
 

-3- 
 

--------------------------------------------------------------------------------

 

“Floating Rate Loan” means any portion of the Loan which, except as otherwise
provided in Section 2.11, bears interest at the Alternate Base Rate.
 
“FRB” means the Board of Governors of the Federal Reserve System and any
successor thereto.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Borrower,
or any business trusts, limited liability companies, limited partnerships or
similar entities (i) substantially all of the common equity, general partner or
similar interest of which are owned (either directly or indirectly through one
or more wholly owned Subsidiaries) at all times by Borrower or any of its
Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
securities or deferrable interest subordinated debt, and (iii) substantially all
the assets of which consist of (A) subordinated debt of Borrower or a Subsidiary
of Borrower, and (B) payments made from time to time on the subordinated debt.
 
“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances or similar instruments, (v) obligations of such Person
to purchase accounts, securities or other Property arising out of or in
connection with the sale of the same or substantially similar accounts,
securities or Property, (vi) Capitalized Lease Obligations, (vii) net
liabilities under interest rate swap, exchange or cap agreements, obligations or
other liabilities with respect to accounts or notes, (viii) obligations under
any Synthetic Lease which, if such Synthetic Lease were accounted for as a
Capitalized Lease, would appear on a balance sheet of such Person, (ix) unpaid
reimbursement obligations in respect of letters of credit issued for the account
of such Person and (x) Contingent Obligations in respect of Indebtedness of the
types described above.
 
“Initial Period” means the period commencing on the Closing Date and ending on
March 20, 2009.
 
“Interest Period” means, with respect to a Eurodollar Loan, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement, provided that with respect to any period during the
period commencing on February 19, 2010 and ending on the Maturity Date, Borrower
may select a period of one or two weeks commencing on a Business Day selected by
the Borrower pursuant to this Agreement.  Such Interest Period shall end on the
day which corresponds numerically to such date one, two, three or six months
thereafter, provided that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month.  If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business
Day.  No Interest Period shall end after the Maturity Date and any Interest
Period which would, but for this clause, end after the Maturity Date shall
instead end on the Maturity Date subject to the payment of all break-funding and
other losses, costs and expenses incurred as a result thereof.
 
“Lender” means The Bank of Nova Scotia, any financial institution that becomes a
Purchaser pursuant to Section 12.3.1 and their respective successors and
assigns.
 

  -4-
 

--------------------------------------------------------------------------------

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, but excluding the interest
of a lessor under any operating lease).
 
“Loan” means the loan made by Lender pursuant to Article II (or any conversion
or continuation thereof).
 
“Loan Documents” means this Agreement and the Note, each as amended, restated,
supplemented or otherwise modified from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of Borrower and its
Subsidiaries taken as a whole, (ii) the ability of Borrower to perform its
obligations under the Loan Documents or (iii) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Lender against
Borrower thereunder; provided that in no event shall any Permitted DPL Asset
Sale, individually or in the aggregate, be deemed to cause or result in a
Material Adverse Effect.
 
“Material Indebtedness” is defined in Section 7.5.
 
“Maturity Date” means March 20, 2010 or such earlier date on which the
Obligations of Borrower become due and payable pursuant to Section 8.1.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Borrower or any other member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
“Net Worth” means, with respect to Borrower at any time, the sum, without
duplication, at such time of (a) Borrower’s stockholders’ equity plus (b) all
Preferred Stock of Borrower (excluding any Preferred Stock which is mandatorily
redeemable on or prior to the scheduled Maturity Date).
 
“Nonrecourse Indebtedness” means, with respect to Borrower, Indebtedness of
Borrower or any Subsidiary of Borrower secured by a Lien on the Property of
Borrower or such Subsidiary, as the case may be, the sole recourse for the
payment of which is such Property and where neither Borrower nor any of its
Subsidiaries is liable for any deficiency after the application of the proceeds
of such Property.
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” means any promissory note substantially in the form of Exhibit D issued
at the request of a Lender pursuant to Section 2.13.
 
“Obligations” means, with respect to Borrower, all unpaid principal of the Loan
to Borrower, all accrued and unpaid interest on such Loan, all accrued and
unpaid fees payable by Borrower and all expenses, reimbursements, indemnities
and other obligations payable by Borrower to the Lender or any other Indemnified
Party arising under any Loan Document.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 

-5- 
 

--------------------------------------------------------------------------------

 

“Other Taxes” is defined in Section 3.5(ii).
 
“Outstanding Loan” means the aggregate outstanding principal amount of the Loan.
 
“Participants” is defined in Section 12.2.1.
 
“Payment Date” means the last Business Day of each fiscal quarter of Borrower.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted DPL Asset Sale” means the sale of the capital stock or assets of any
Subsidiary of Borrower other than a Significant Subsidiary of Borrower, provided
that the fair market value of all such sales shall not exceed $10,000,000 in the
aggregate during the term of this Agreement.
 
“Permitted DPL Liens” means the Lien of the Mortgage and Deed of Trust dated
October 1, 1943 between Borrower and JPMorgan Chase Bank (formerly known as The
Chase Manhattan Bank), as trustee.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“PHI” means Pepco Holdings, Inc.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Borrower or any other member of the Controlled Group may have any
liability.
 
“Preferred Stock” means, with respect to any Person, equity interests issued by
such Person that are entitled to a preference or priority over any other equity
interests issued by such Person upon any distribution of such Person’s property
and assets, whether by dividend or upon liquidation.
 
“Prime Rate” means a rate per annum established by The Bank of Nova Scotia in
New York, New York as its prime rate for dollars loaned in the United States,
from time to time, changing when and as such prime rate changes; it being
understood that such rate is not necessarily the lowest rate charged by The Bank
of Nova Scotia.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Public Reports” means Borrower’s annual report on Form 10-K for the year ended
December 31, 2007.
 
“Purchasers” is defined in Section 12.3.1.
 
“Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA, with respect to a Plan, excluding, however, such events as to which the
PBGC has by regulation waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event, provided that a
failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.
 

-6- 
 

--------------------------------------------------------------------------------

 

“Required Lenders” means Lenders in the aggregate holding more than 50% of the
Outstanding Loan.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D of the FRB on Eurocurrency
liabilities.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“SEC” means the Securities and Exchange Commission.
 
“Securitization Transaction” means any sale, assignment or other transfer by
Borrower or a Subsidiary thereof of accounts receivable or other payment
obligations owing to Borrower or such Subsidiary or any interest in any of the
foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit accounts related thereto, and any collateral,
guaranties or other property or claims in favor of Borrower or such Subsidiary
supporting or securing payment by the obligor thereon of, or otherwise related
to, any such receivables.
 
“Significant Subsidiary” means a “significant subsidiary” (as defined in
Regulation S-X of the SEC as in effect on the date of this Agreement) of
Borrower.
 
“Single Employer Plan” means, with respect to Borrower, a Plan maintained by
Borrower or any member of the Controlled Group for employees of Borrower or any
member of the Controlled Group.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, business trust,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.
 
“Substantial Portion” means, at any time with respect to the Property of any
Person, Property which represents more than 10% of the consolidated assets of
such Person and its Subsidiaries as shown in the consolidated financial
statements of such Person and its Subsidiaries as at the last day of the
preceding fiscal year of such Person.
 
“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease or (b) any other agreement pursuant to which a Person obtains
the use or possession of property and which creates obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing which arise from or relate to any payment made hereunder or under
any Note, but excluding Excluded Taxes and Other Taxes.
 
“Total Capitalization” means, with respect to Borrower at any time, the sum of
the Total Indebtedness of Borrower plus the Net Worth of Borrower, each
calculated at such time.
 

-7- 
 

--------------------------------------------------------------------------------

 

“Total Indebtedness” means, at any time, all Indebtedness of Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
Agreement Accounting Principles, excluding, to the extent otherwise included in
Indebtedness of Borrower or any of its Subsidiaries, any other Nonrecourse
Indebtedness of Borrower and its Subsidiaries to the extent that the aggregate
amount of such Nonrecourse Indebtedness does not exceed $200,000,000.
 
“Transferee” is defined in Section 12.4.
 
“Type” means, with respect to any portion of the Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Voting Stock” means, with respect to any Person, voting stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.
 
1.2 Interpretation.
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of such terms.
 
(b) Article, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
 
(c) The term “including” is not limiting and means “including without
limitation.”
 
(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
 
(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of this Agreement, and (ii) references to any statute or regulation are to
be construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such statute or regulation.
 
(f) Unless otherwise expressly provided herein, references herein shall be
references to Eastern time (daylight or standard as applicable).
 
1.3 Accounting.  (a)  Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles,
except that any calculation or determination which is to be made on a
consolidated basis shall be made for the Borrower and all of its Subsidiaries,
including those Subsidiaries of Borrower, if any, which are unconsolidated on
Borrower’s audited financial statements.
 
(b) If at any time any change in Agreement Accounting Principles would affect
the computation of any financial ratio or requirement set forth herein with
respect to Borrower and either Borrower or the Lender shall so request, the
Lender and Borrower shall negotiate in good faith to amend
 

-8- 
 

--------------------------------------------------------------------------------

 

such ratio or requirement to preserve the original intent thereof in light of
such change in Agreement Accounting Principles (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with Agreement
Accounting Principles as in effect prior to such change and (ii) Borrower shall
provide to the Lender financial statements and other documents required under
this Agreement setting forth a reconciliation between calculations of such ratio
or requirement made before and after giving effect to such change in Agreement
Accounting Principles.
 
ARTICLE II
 
THE LOAN
 
2.1 Commitment.  The Lender agrees, on the terms and conditions set forth in
this Agreement, to make the Loan to Borrower on the Closing Date in an amount
not to exceed the amount of the Commitment.  Borrower may from time to time
prepay all or a portion of the Loan pursuant to Section 2.7.  Borrower shall not
have the right to reborrow any portion of the Loan after a prepayment.  To the
extent the amount of the Loan is less than the Commitment, Lender shall have no
obligation to make any further advances or loans pursuant to this Agreement.
 
2.2 Required Payments; Termination.  The Outstanding Loan to Borrower and all
other unpaid Obligations of Borrower shall be paid in full by Borrower on the
Maturity Date.
 
2.3 [Intentionally Omitted].
 
2.4 Type of Loan.  The Loan may be a Floating Rate Loan or Eurodollar Loan, or a
combination thereof, as selected by Borrower in accordance with Sections 2.8 and
2.9.
 
2.5 [Intentionally Omitted].
 
2.6 Minimum Amount of Each Type of Loan.  Each Type of Loan selected by Borrower
for the Loan or any portion thereof in accordance with Sections 2.8 and 2.9
shall be in the amount of $10,000,000 or a higher integral multiple of
$1,000,000.
 
2.7 Prepayments.  
 
(a) Borrower may from time to time prepay, without penalty or premium, all
portions of the Outstanding Loan which is a Floating Rate Loan in the amount of
$10,000,000 or a higher integral multiple of $1,000,000, upon one Business Day’s
prior notice to the Lender.  Borrower may from time to time prepay, all portions
of the Outstanding Loan which is a Eurodollar Loan in the amount of $10,000,000
or a higher integral multiple of $1,000,000, upon three Business Days’ prior
notice to the Lender.
 
(b) Any prepayment of any portion of the Outstanding Loan that is a Eurodollar
Loan shall be without premium or penalty but shall be subject to the payment of
any funding indemnification amounts covered by Section 3.4.
 
2.8 Method of Selecting Types and Interest Periods for the Loan.  On the Closing
Date, in the case of Floating Rate Loans, and two Business Days’ prior to the
Closing Date, in the case of Eurodollar Loans, Borrower shall designate the Type
of Loan for all or any portion of the Loan and, in the case of any portion of
the Loan designated as a Eurodollar Loan, the Interest Period applicable
thereto.  The Borrower shall give the Lender irrevocable notice (a “Borrowing
Notice”) not later than 11:00 a.m. on the
 

  -9-
 

--------------------------------------------------------------------------------

 

Closing Date, in the case of Floating Rate Loans, and two Business Days prior to
the Closing Date, in the case of Eurodollar Loans, designating whether the Loan
or any portion thereof shall be a  Floating Rate Loan or a Eurodollar Loan,
specifying:
 
(i)  
the Type of Loan selected for all or any portion of the Loan and the aggregate
amount of each Type of Loan, and

 
(ii)  
in the case of any portion of the Loan which is a Eurodollar Loan, the Interest
Period applicable thereto.

 
On the Closing Date, the Lender shall make available the Loan in funds
immediately available in New York to Borrower at its address specified pursuant
to Article XIII.
 
2.9 Conversion and Continuation of the Outstanding Loan.  The Loan (or any
portion thereof), if bearing interest at the Alternate Base Rate, shall continue
as a Floating Rate Loan unless and until such Loan or portion thereof is
converted into a Eurodollar Loan pursuant to this Section 2.9 or is repaid in
accordance with Section 2.7.  The Loan (or any portion thereof), if bearing
interest at the Eurodollar Rate, shall continue as a Eurodollar Loan until the
end of the then applicable Interest Period therefor, at which time such Loan or
portion thereof shall be automatically converted into a Floating Rate Loan
unless (x) such portion of the Loan while it is a Eurodollar Loan is or was
repaid in accordance with Section 2.7 or (y) the Borrower shall have given the
Lender a Conversion/Continuation Notice requesting that, at the end of such
Interest Period, such Loan or portion thereof continue as a Eurodollar Loan for
a subsequent Interest Period.  Subject to the terms of Section 2.6 Borrower may
elect from time to time to convert all or any part of the Loan from a Floating
Rate Loan into a Eurodollar Loan.  Borrower shall give the Lender irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of the Loan or
any portion thereof from a Floating Rate Loan into a Eurodollar Loan or
continuation of the Loan or any portion thereof as a Eurodollar Loan not later
than 11:00 a.m. at least three Business Days prior to the date of the requested
conversion or continuation, specifying:
 
(i)  
the requested date, which shall be a Business Day, of such conversion or
continuation,

 
(ii)  
the aggregate amount and Type of the Loan which is to be converted or continued,
and

 
(iii)  
the amount of the Loan which is to be converted into or continued as a
Eurodollar Loan and the duration of the Interest Period applicable thereto.

 
2.10 Changes in Interest Rate, etc.  The Loan (or any portion thereof), if
bearing interest at the Alternate Base Rate shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made or is converted from a Eurodollar Loan into a Floating Rate Loan pursuant
to Section 2.9 to the date it is paid or is converted into a Eurodollar Loan
pursuant to Section 2.9, at a rate per annum equal to the Alternate Base Rate
for such day.  Changes in the rate of interest on that portion of the Loan
maintained as a Floating Rate Loan will take effect simultaneously with each
change in the Alternate Base Rate.  The Loan (or any portion thereof), if
bearing interest at the Eurodollar Rate, shall bear interest on the outstanding
principal amount thereof from the first day of each Interest Period applicable
thereto to the last day of such Interest Period at the Eurodollar Rate
applicable to such portion of the Loan based upon the Borrower’s selections
under Sections 2.8 and 2.9 and otherwise in accordance with the terms hereof.
 
2.11 Rates Applicable After Default.  Notwithstanding anything to the contrary
contained in Section 2.8 or 2.9, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to
Borrower (which notice may be revoked at the option of the Required Lenders
 

  -10-
 

--------------------------------------------------------------------------------

 

notwithstanding any provision of Section 8.2 requiring unanimous consent of all
Lenders to changes in the interest rates), declare that no portion of the Loan
to Borrower may be converted into or continued as a Eurodollar Loan.  During the
continuance of a Default, the Required Lenders may, at their option, by notice
to Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of all
Lenders to changes in interest rates), declare that (i) the Loan (or any portion
thereof), if bearing interest at the Eurodollar Rate, shall bear interest for
the remainder of the applicable Interest Period at the rate otherwise applicable
to such Interest Period plus 2% per annum and (ii) the Loan (or any portion
thereof), if bearing interest at the Alternate Base Rate, shall bear interest at
a rate per annum equal to the Alternate Base Rate in effect from time to time
plus 2% per annum, provided that during the continuance of a Default under
Section 7.6 or 7.7 with respect to Borrower, the interest rates set forth in
clauses (i) and (ii) above shall be applicable to the Outstanding Loan to
Borrower without any election or action on the part of the Lender.
 
2.12 Method of Payment.  All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Lender at the Lender’s address specified pursuant to Article XIII, or at
any other office of the Lender specified in writing by the Lender to Borrower by
1:00 p.m. on the date when due.
 
2.13 Evidence of Indebtedness.  (a)  The Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
Borrower to the Lender resulting from the Loan made by the Lender to Borrower
from time to time, including the amounts of principal and interest payable and
paid to the Lender from time to time hereunder.
 
(b) The entries maintained in the accounts maintained pursuant to clause (a)
above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations of Borrower in accordance
with their terms.
 
(c) If requested by the Lender, the Loan to Borrower shall be evidenced by a
Note in the form annexed hereto as Exhibit D.  Thereafter, the Loan evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 12.3) be represented by one or more Notes payable
to the order of the payee named therein or any assignee pursuant to Section
12.3.
 
2.14 Telephonic Notices.  Borrower hereby authorizes the Lender to convert or
continue the Loan (or any portion thereof) and to transfer funds based on
telephonic notices made by any Person the Lender in good faith believes to be
acting on behalf of Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically.  Borrower agrees
that upon the request of the Lender, Borrower will deliver promptly to the
Lender a written confirmation signed by an Authorized Officer of Borrower, of
each telephonic notice given by Borrower pursuant to the preceding sentence.  If
the written confirmation differs in any material respect from the action taken
by the Lender, the records of the Lender shall govern absent manifest
error.  Borrower consents to the Lender recording any such telephone
conversations with Borrower.
 
2.15 Interest Payment Dates; Interest and Fee Basis.  Interest accrued on the
Loan (or any portion thereof) that is a Floating Rate Loan shall be payable on
each Payment Date, on any date on which such Loan (or any portion thereof) is
prepaid, whether due to acceleration or otherwise, and at maturity.  If any
portion of the Loan is converted from a Floating Rate Loan into a Eurodollar
Loan on a day other than a Payment Date, all accrued interest thereon shall be
payable on the date of conversion.  Interest accrued on the Loan (or any portion
thereof) that is a Eurodollar Loan shall be payable on the last day of its
applicable Interest Period (and, in the case of a six-month Interest Period, on
the day which is
 

  -11-
 

--------------------------------------------------------------------------------

 

three months after the first day of such Interest Period), on any date on which
such Eurodollar Loan is prepaid, whether by acceleration or otherwise, and at
maturity.  Interest on the Loan (or any portion thereof) that is a Floating Rate
Loan and is bearing interest at the Prime Rate shall be calculated for actual
days elapsed on the basis of a 365-day year or, when appropriate, 366-day
year.  All other interest and all fees shall be calculated for actual days
elapsed on the basis of a 360-day year.  Interest shall be payable for the day
the Loan is made but not for the day of any payment on the amount paid if
payment is received prior to 1:00 p.m. at the place of payment.  If any payment
of principal of or interest on the Loan shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.
 
ARTICLE III
 
YIELD PROTECTION; TAXES
 
3.1 Yield Protection.  If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:
 
(i)  
subjects the Lender to any Taxes or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) to the Lender in respect of any
Eurodollar Loan, or

 
(ii)  
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Lender (other than reserves
and assessments taken into account in determining the interest rate applicable
to any Eurodollar Loan), or

 
(iii)  
imposes any other condition the result of which is to increase the cost to the
Lender of making, funding or maintaining any Eurodollar Loan or reduces any
amount receivable by the Lender in connection with any Eurodollar Loan, or
requires the Lender to make any payment calculated by reference to the amount of
any Eurodollar Loan held or interest received by it, in each case by an amount
deemed material by the Lender, and the result of any of the foregoing is to
increase the cost to the Lender of making or maintaining any Eurodollar Loan or
to reduce the return received by the Lender in connection with any Eurodollar
Loan, then, within 15 days of demand by the Lender, Borrower shall pay Lender
such additional amount or amounts as will compensate Lender for such increased
cost or reduction in amount received.

 
3.2 Changes in Capital Adequacy Regulations.  If Lender determines the amount of
capital required or expected to be maintained by Lender or any corporation
controlling Lender is increased as a result of a Change, then, within 15 days of
demand by Lender, the Borrower shall pay Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which Lender determines is attributable to this Agreement or
the Loan outstanding hereunder (or participations therein).  “Change” means (i)
any change after the date of this Agreement in the Risk Based Capital Guidelines
(as defined below) or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by Lender or any corporation controlling Lender.  “Risk Based
Capital Guidelines”
 

  -12-
 

--------------------------------------------------------------------------------

 

means (i) the risk based capital guidelines in effect in the United States on
the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basel Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.
 
3.3 Availability of Type of Loan.  If Lender determines that maintenance of any
portion of the Loan as a Eurodollar Loan would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, or if the
Lender determines that (i) deposits of a type and maturity appropriate to match
fund any portion of the Loan maintained as a Eurodollar Loan are not available
or (ii) the interest rate applicable to any portion of the Loan which is a
Eurodollar Loan does not accurately reflect the cost of making or maintaining a
Eurodollar Loan, then the Lender may suspend the availability of a Eurodollar
Loan and require any affected portion of the Loan to be repaid or converted to a
Floating Rate Loan, subject to the payment of any funding indemnification
amounts required by Section 3.4.
 
3.4 Funding Indemnification.  If any payment of a Eurodollar Loan occurs on a
day which is not the last day of an Interest Period therefor, whether because of
acceleration, prepayment or otherwise, or any portion of the Loan is not made or
converted to a Eurodollar Loan on the date specified by Borrower for any reason
other than default by the Lender, the Borrower will indemnify Lender for any
loss or cost incurred by it resulting therefrom, including any loss or cost in
liquidating or employing deposits acquired to fund or maintain any portion of
the Loan as a Eurodollar Loan.
 
3.5 Taxes.
 
(i) All payments by the Borrower to or for the account of Lender hereunder or
under any Note shall be made free and clear of and without deduction for any and
all Taxes.  If Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to Lender (a) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.5), Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (b) Borrower shall make such deductions, (c) Borrower
shall pay the full amount deducted to the relevant authority in accordance with
applicable law and (d) Borrower shall furnish to the Lender the original copy of
a receipt evidencing payment thereof within 30 days after such payment is made.
 
(ii) In addition, Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made by it hereunder or under any Note or
from its execution or delivery of, or otherwise attributable to Borrower in
connection with, this Agreement or any Note (“Other Taxes”).
 
(iii) Borrower hereby agrees to indemnify Lender for the full amount of Taxes or
Other Taxes (including any Taxes or Other Taxes imposed on amounts payable under
this Section 3.5) paid by Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto.  Payments due
under this indemnification shall be made within 30 days of the date Lender makes
demand therefor pursuant to Section 3.6.
 
(iv) If, at any time, Lender is not incorporated under the laws of the United
States of America or a state thereof (a “Non-U.S. Lender”), such Non-U.S. Lender
agrees that it will, not less than ten Business Days after the date that it
becomes a Purchaser pursuant to Section 12.3.1, (i) deliver to Borrower two duly
completed copies of United States Internal Revenue Service Form W-8BEN or W-8ECI
certifying in either case that the Non-U.S. Lender is entitled to receive
payments under this
 

-13- 
 

--------------------------------------------------------------------------------

 

Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to Borrower a United States Internal Revenue Form W-8BEN
or W-9, as the case may be, and certify that it is entitled to an exemption from
United States backup withholding tax.  Each Non-U.S. Lender further undertakes
to deliver to Borrower (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by Borrower.  All forms or amendments
described in the preceding sentence shall certify that the Non-U.S. Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent the Non-U.S. Lender from duly
completing and delivering any such form or amendment with respect to it and the
Non-U.S. Lender advises Borrower that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.
 
(v) For any period during which a Non-U.S. Lender has failed to provide Borrower
with an appropriate form pursuant to clause (iv) above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), Borrower shall not be required to increase any amount payable to such
Non-U.S. Lender pursuant to Section 3.5(i)(a) or to otherwise indemnify such
Non-U.S. Lender under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (iv)
above,  Borrower shall take such steps as such Non-U.S. Lender shall reasonably
request to assist such Non-U.S. Lender to recover such Taxes.
 
(vi) If Lender is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty, such Lender shall deliver to the
Borrower, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate.
 
3.6 Mitigation of Circumstances; Lender Statements; Survival of
Indemnity.  Lender shall promptly notify the Borrower of any event of which it
has knowledge which will result in, and will use reasonable commercial efforts
available to it (and not, in Lender’s good faith judgment, otherwise
disadvantageous to Lender) to mitigate or avoid, (i) any obligation of Borrower
to pay any amount pursuant to Section 3.1, 3.2 or 3.5 and (ii) the
unavailability of Eurodollar Loans under Section 3.3 (and, if Lender has given
notice of any such event described above and thereafter such event ceases to
exist, Lender shall promptly so notify the Borrower).  If Lender claims
compensation under Section 3.1, 3.2, 3.4, or 3.5, Lender shall deliver a written
statement to the Borrower as to the amount due under the applicable Section,
which statement shall set forth in reasonable detail the calculations upon which
Lender determined such amount and shall be final, conclusive and binding on
Borrower in the absence of manifest error.  Determination of amounts payable
under any such Section in connection with a Eurodollar Loan shall be calculated
as though Lender funded its Eurodollar Loan through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not.  Unless otherwise provided herein, the amount specified in the
written statement of Lender shall be payable on demand after receipt by the
Borrower of such written statement.  Notwithstanding any other provision of this
Article III, if Lender fails to notify Borrower of any event or circumstance
which will entitle Lender to compensation from Borrower pursuant to Section 3.1,
3.2 or 3.5 within 60 days after Lender obtains  knowledge of such event or
circumstance, then Borrower will not be responsible for any such
 

  -14-
 

--------------------------------------------------------------------------------

 

compensation arising prior to the 60th day before Borrower receives notice from
Lender of such event or circumstance.  The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
4.1 Conditions Precedent to Closing and Borrowing.  The obligation of the Lender
to make the Loan hereunder is subject to the conditions precedent that (a) the
Lender has received all fees and (to the extent billed) expenses which are
payable on or before the Closing Date to Lender or in connection herewith have
been (or concurrently with the making of the Loan will be) paid in full; (b) the
Lender has received each of the following documents:
 
(i)  
Copies of the articles or certificate of incorporation of Borrower, together
with all amendments thereto, certified by the Secretary or an Assistant
Secretary of Borrower, and certificates of good standing, certified by the
appropriate governmental officer in the jurisdiction of incorporation of
Borrower.

 
(ii)  
Copies, certified by the Secretary or Assistant Secretary of Borrower, of
Borrower’s bylaws and of resolutions of its Board of Directors authorizing the
execution, delivery and performance of the Loan Documents.

 
(iii)  
An incumbency certificate from Borrower, executed by the Secretary or Assistant
Secretary of Borrower, which shall identify by name and title and bear the
signatures of the officers of Borrower authorized to sign the Loan Documents,
upon which certificate the Lender shall be entitled to rely until informed of
any change in writing by Borrower.

 
(iv)  
A certificate, signed by an Authorized Officer of Borrower, stating that on the
Closing Date no Default or Unmatured Default has occurred and is continuing with
respect to Borrower.

 
(v)  
A written opinion of internal counsel to Borrower, substantially in the form of
Exhibit E-1.

 
(vi)  
A written opinion of Covington & Burling LLP, special New York counsel to the
Borrower, substantially in the form of Exhibit E-2.

 
(vii)  
Any Notes requested by Lender pursuant to Section 2.13 payable to the order of
Lender.

 
(viii)  
Copies of all governmental approvals, if any, necessary for Borrower to enter
into the Loan Documents to which it is a party and to obtain the Loan hereunder.

 
(ix)  
Such other documents and other items as Lender or its counsel may reasonably
request;

 
and (c) after giving effect to the Loan, the Borrower will not exceed its
borrowing authority as allowed by the Approvals.
 

  -15-
 

--------------------------------------------------------------------------------

 

 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to the Lender that:
 
5.1 Existence and Standing.  Borrower is a corporation, and each of its
Subsidiaries is a corporation, partnership or limited liability company, duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction (or, if applicable, jurisdictions) of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
5.2 Authorization and Validity.  Borrower has the power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder.  The execution and delivery by Borrower of
the Loan Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents constitute legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
 
5.3 No Conflict; Government Consent.  Neither the execution and delivery by
Borrower of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof, will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on Borrower or any of its Subsidiaries or
(ii) Borrower’s or any of its Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, bylaws, or operating or other management agreement,
as the case may be, or (iii) the provisions of any indenture, instrument or
agreement to which Borrower or any of its Significant Subsidiaries is a party or
is subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on any Property of Borrower or any of its
Significant Subsidiaries pursuant to the terms of any such indenture, instrument
or agreement.  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority (including the Federal Energy Regulatory Commission), or any
subdivision thereof (any of the foregoing, an “Approval”), is required to be
obtained by Borrower or any of its Subsidiaries in connection with the execution
and delivery by Borrower of the Loan Documents, the payment and performance by
Borrower of its Obligations or the legality, validity, binding effect or
enforceability against Borrower of any Loan Document or the borrowings by
Borrower under this Agreement, except for Approvals which have been issued or
obtained by Borrower and which are in full force and effect.
 
5.4 Financial Statements.  The financial statements included in Borrower’s
Public Reports were prepared in accordance with Agreement Accounting Principles
and fairly present the consolidated financial condition and operations of
Borrower and its Subsidiaries at the dates thereof and the consolidated results
of their operations for the periods then ended.
 
5.5 No Material Adverse Change.  Since December 31, 2007, there has been no
change from that reflected in the Public Reports in the business, Property,
financial condition or results of operations of Borrower and its Subsidiaries
taken as a whole which could reasonably be expected to have a Material Adverse
Effect.
 

-16- 
 

--------------------------------------------------------------------------------

 

 
 
5.6 Taxes.  Borrower and its Subsidiaries have filed all United States federal
tax returns and all other material tax returns which are required to be filed
and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by Borrower or any of its Subsidiaries, except (a) such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and (b) taxes and governmental charges (in addition to those referred to in
clause (a)) in an aggregate amount not exceeding $1,000,000.  The charges,
accruals and reserves on the books of Borrower and its Subsidiaries in respect
of any taxes or other governmental charges are adequate.
 
5.7 Litigation and Contingent Obligations.  Except as disclosed in the Public
Reports, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of Borrower, threatened
against or affecting Borrower or any of its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect or which seeks to prevent, enjoin
or delay the making of the Loan.  Other than any liability incident to any
litigation, arbitration or proceeding which could not reasonably be expected to
have a Material Adverse Effect, Borrower has no material contingent obligations
not provided for or disclosed in the Public Reports.
 
5.8 Significant Subsidiaries.  As of the date hereof, Borrower has no
Significant Subsidiaries.
 
5.9 ERISA.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither Borrower nor any other member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.
 
5.10 Accuracy of Information.  No written information, exhibit or report
furnished by Borrower or any of its Subsidiaries to the Lender in connection
with the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading.
 
5.11 Regulation U.  Neither Borrower nor any of its Subsidiaries is engaged
principally or as one of its primary activities in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” (as defined
in Regulation U of the FRB).
 
5.12 Material Agreements.  Neither Borrower nor any Subsidiary thereof is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect.
 
5.13 Compliance With Laws.  Borrower and its Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.
 
5.14 Plan Assets; Prohibited Transactions.  Borrower is not an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code).
 
5.15 Environmental Matters.  In the ordinary course of its business, the
officers of Borrower consider the effect of Environmental Laws on the business
of Borrower and its Subsidiaries, in the course
 

  -17-
 

--------------------------------------------------------------------------------

 

of which they identify and evaluate potential risks and liabilities accruing to
Borrower and its Subsidiaries due to Environmental Laws.  On the basis of this
consideration, Borrower has concluded that Environmental Laws are not reasonably
expected to have a Material Adverse Effect.  Except as disclosed in the Public
Reports, Borrower nor any Subsidiary thereof has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which noncompliance or remedial action could reasonably be expected
to have a Material Adverse Effect.
 
5.16 Investment Company Act.  Neither Borrower nor any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.
 
5.17.           Intentionally Omitted.
 
5.18.           Insurance.  Borrower and its Significant Subsidiaries maintain
insurance with financially sound and reputable insurance companies on all their
Property of a character usually insured by entities in the same or similar
businesses similarly situated against loss or damage of the kinds and in the
amounts, customarily insured against by such entities, and maintain such other
insurance as is usually carried by such entities.
 
5.19.           No Default.  No Default or Unmatured Default exists.
 
5.20.           Ownership of Properties.  As of the Closing Date, Borrower and
its Subsidiaries have valid title, free of all Liens other than those permitted
by Section 6.12, to all the Property reflected as owned by Borrower and its
Subsidiaries in the December 31, 2007 financial statements of Borrower referred
to in Section 5.4, other than Property used, sold, transferred or otherwise
disposed of since such date (a) in the ordinary course of business or (b) which
are not material to the business of Borrower and its Subsidiaries taken as a
whole.
 
5.21.           OFAC.  None of Borrower, any Subsidiary of Borrower or any
Affiliate of Borrower: (i) is a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time; or (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person; or (iii) derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person; and (iv) none of the proceeds from the Loan will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.
 
ARTICLE VI
 
COVENANTS
 
During the term of this Agreement, unless the Lender shall otherwise consent in
writing:
 
6.1 Financial Reporting.  Borrower will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with Agreement Accounting Principles, and furnish to the Lender (in such number
of copies as the Lender may reasonably request):
 

  -18-
 

--------------------------------------------------------------------------------

 

 
 
(i)  
Within 100 days after the close of each of its fiscal years, an audit report,
which shall be without a “going concern” or similar qualification or exception
and without any qualification as to the scope of the audit, issued by
independent certified public accountants of recognized national standing and
reasonably acceptable to the Lender, prepared in accordance with Agreement
Accounting Principles on a consolidated and consolidating basis (consolidating
statements need not be certified by such accountants) for itself and its
Subsidiaries, including balance sheets as of the end of such period, related
profit and loss and reconciliation of surplus statements, and a statement of
cash flows, accompanied by (a) any management letter prepared by said
accountants, and (b) a certificate of said accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default with respect to
Borrower, or if, in the opinion of such accountants, any such Default or
Unmatured Default shall exist, stating the nature and status thereof; provided
that if Borrower is then a “registrant” within the meaning of Rule 1-01 of
Regulation S-X of the SEC and required to file a report on Form 10-K with the
SEC, a copy of Borrower’s annual report on Form 10-K (excluding the exhibits
thereto, unless such exhibits are requested under clause (vi) of this Section)
or any successor form and a manually executed copy of the accompanying report of
Borrower’s independent public accountant, as filed with the SEC, shall satisfy
the requirements of this clause (i);

 
(ii)  
Within 60 days after the close of the first three quarterly periods of each of
its fiscal years, for itself and its Subsidiaries, either (i) consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer or (ii) if Borrower is then a “registrant” within the meaning
of Rule 1-01 of Regulation S-X of the SEC and required to file a report on Form
10-Q with the SEC, a copy of Borrower’s report on Form 10-Q for such quarterly
period, excluding the exhibits thereto, unless such exhibits are requested under
clause (vi) of this Section.

 
(iii)  
Together with the financial statements (or reports) required under Sections
6.1(i) and (ii), a compliance certificate in substantially the form of Exhibit B
signed by an Authorized Officer of Borrower showing the calculations necessary
to determine Borrower’s compliance with Section 6.13 of this Agreement and
stating that, to the knowledge of such officer, no Default or Unmatured Default
with respect to Borrower exists, or if any such Default or Unmatured Default
exists, stating the nature and status thereof.

 
(iv)  
As soon as possible and in any event within 30 days after receipt by Borrower, a
copy of (a) any notice or claim to the effect that Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the release by
Borrower, any of its Subsidiaries, or any other Person of any toxic or hazardous
waste or substance into the environment, and (b) any notice alleging any
violation of any federal, state or local environmental, health or safety law or
regulation by Borrower or any of its Subsidiaries, which, in either case, could
be reasonably expected to have a Material Adverse Effect.

 
(v)  
Promptly upon Borrower’s furnishing thereof to its shareholders generally,
copies of all financial statements, reports and proxy statements so furnished.

 

-19- 
 

--------------------------------------------------------------------------------

 

 
 
(vi)  
Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which Borrower or any of its
Subsidiaries files with the SEC.

 
(vii)  
As soon as Borrower obtains knowledge of an actual Change in Control or publicly
disclosed prospective Change in Control, written notice of same, including the
anticipated or actual date of and all other publicly disclosed material terms
and conditions surrounding such proposed or actual Change in Control.

 
(viii)  
Such other information (including nonfinancial information) as Lender may from
time to time reasonably request.

 
Documents required to be delivered pursuant to clause (i), (ii), (v) or (vi)
above may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto, on a website on the internet at a website address
previously specified to the Lender; or (ii) on which such documents are posted
on the Borrower’s behalf on IntraLinks or another relevant website, if any, to
which Lender has access; provided that (1) upon request of the Lender, the
Borrower shall deliver paper copies of such documents to the Lender (until a
written request to cease delivering paper copies is given by the Lender) and (2)
the Borrower shall notify (which may be by facsimile or electronic mail) the
Lender of the posting of any documents.
 
6.2 Use of Proceeds.  Borrower will use the proceeds of the Loan for general
corporate purposes.  Borrower will not, nor will it permit any Subsidiary to,
use any of the proceeds of the Loan to purchase or carry any “margin stock” (as
defined in Regulation U of the FRB).
 
6.3 Notice of Default.  Borrower will give prompt notice in writing to the
Lender of the occurrence of any Default or Unmatured Default with respect to
Borrower (it being understood and agreed that Borrower shall not be required to
make separate disclosure under this Section 6.3 of occurrences or developments
which have previously been disclosed to the Lender in any financial statement or
other information delivered to the Lender pursuant to Section 6.1).
 
6.4 Conduct of Business.  Borrower will, and will cause each of its Significant
Subsidiaries (or, in the case of clause (ii) below, each of its Subsidiaries)
to, (i) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted and
(ii) do all things necessary to remain duly incorporated or organized, validly
existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except to the extent, in the case of all
matters covered by this clause (ii) other than the existence of Borrower, that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
 
6.5 Taxes.  Borrower will, and will cause each of its Subsidiaries to, timely
file complete and correct United States federal and applicable foreign, state
and local tax returns required by law and pay when due all taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except (a) those that are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles and (b) taxes, governmental
charges and levies (in addition to those referred to in clause (a)) in an
aggregate amount not exceeding $1,000,000.
 

-20- 
 

--------------------------------------------------------------------------------

 

 
 
6.6 Insurance.  Borrower will, and will cause each of its Significant
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance on all of its Property in such amounts and covering such
risks as is consistent with sound business practice, and Borrower will furnish
to Lender such information as Lender may reasonably request as to the insurance
carried by Borrower and its Significant Subsidiaries.
 
6.7 Compliance with Laws.  Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, including
all Environmental Laws, where failure to do so could reasonably be expected to
have a Material Adverse Effect.
 
6.8 Maintenance of Properties.  Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to (a) maintain, preserve, protect and
keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times, where
failure to do so could reasonably be expected to have a Material Adverse Effect;
and (b) keep proper books and records in which full and correct entries shall be
made of all material financial transactions of Borrower and its Subsidiaries.
 
6.9 Inspection.  Borrower will, and will cause each of its Significant
Subsidiaries to, permit the Lender upon reasonable notice and at such reasonable
times and intervals as the Lender may designate by its respective
representatives and agents, to inspect any of the Property, books and financial
records of Borrower and each such Significant Subsidiary, to examine and make
copies of the books of accounts and other financial records of Borrower and each
such Significant Subsidiary, and to discuss the affairs, finances and accounts
of Borrower and each such Significant Subsidiary with, and to be advised as to
the same by, their respective officers.
 
6.10 Merger.  Borrower will not, nor will it permit any of its Significant
Subsidiaries to, merge or consolidate with or into any other Person, except
that, so long as both immediately prior to and after giving effect to such
merger or consolidation, no Default or Unmatured Default with respect to
Borrower  shall have occurred and be continuing, (i) any Significant Subsidiary
of Borrower may merge with Borrower or a wholly-owned Subsidiary of Borrower and
(ii) Borrower may merge or consolidate with any other Person so long as Borrower
is the surviving entity.  
 
6.11 Sales of Assets.  Borrower will not, nor will it permit any of its
Subsidiaries to, lease, sell or otherwise dispose of any of its assets (other
than in the ordinary course of business), or sell or assign with or without
recourse any accounts receivable, except:
 
(i)  
Any Subsidiary of Borrower may sell, transfer or assign any of its assets to
Borrower or another Subsidiary of Borrower.

 
(ii)  
The sale, assignment or other transfer of accounts receivable or other rights to
payment pursuant to any Securitization Transaction.

 
(iii)  
Any Permitted DPL Asset Sale so long as, at the time thereof and immediately
after giving effect thereto, no Default or Unmatured Default exists.

 
(iv)  
Borrower and its Subsidiaries may sell or otherwise dispose of assets so long as
the aggregate book value of all assets sold or otherwise disposed of in any
fiscal year of Borrower (other than assets sold or otherwise disposed of in the
ordinary course of

 

  -21-
 

--------------------------------------------------------------------------------

 

business or pursuant to clauses (i) through (iii) above) does not exceed a
Substantial Portion of the Property of Borrower.
 
6.12 Liens.  Borrower will not, nor will it permit any of its Significant
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of Borrower or any such Significant Subsidiary, except:
 
(i)  
Liens for taxes, assessments or governmental charges or  levies on its Property
if  the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 
(ii)  
Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 90 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.

 
(iii)  
Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

 
(iv)  
Utility easements, building restrictions, zoning laws or ordinances and such
other encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of Borrower and its Significant Subsidiaries.

 
(v)  
Liens existing on the date hereof and described in Schedule 1 (including liens
on after-acquired property arising under agreements described in Schedule 1 as
such agreements are in effect on the date hereof).

 
(vi)  
Judgment Liens which secure payment of legal obligations that would not
constitute a Default with respect to Borrower under Article VII.

 
(vii)  
Liens on Property acquired by Borrower or a Significant Subsidiary thereof after
the date hereof, existing on such Property at the time of acquisition thereof
(and not created in anticipation thereof), provided that in any such case no
such Lien shall extend to or cover any other Property of Borrower or such
Significant Subsidiary, as the case may be.

 
(viii)  
Deposits and/or similar arrangements to secure the performance of bids, fuel
procurement contracts or other trade contracts (other than for borrowed money),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
by Borrower or any of its Significant Subsidiaries.

 
(ix)  
Liens on assets of Borrower and its Significant Subsidiaries arising out of
obligations or duties to any municipality or public authority with respect to
any franchise, grant, license, permit or certificate.

 

  -22-
 

--------------------------------------------------------------------------------

 

 
 
(x)  
Rights reserved to or vested in any municipality or public authority to control
or regulate any property or asset of Borrower or any of its Significant
Subsidiaries or to use such property or asset in a manner which does not
materially impair the use of such property or asset for the purposes for which
it is held by Borrower or such Significant Subsidiary.

 
(xi)  
Irregularities in or deficiencies of title to any Property which do not
materially affect the use of such property by Borrower or any of its Significant
Subsidiaries in the normal course of its business.

 
(xii)  
Liens securing Indebtedness of Borrower and its Subsidiaries incurred to finance
the acquisition of fixed or capital assets, provided that (i) such Liens shall
be created substantially simultaneously with the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (iii) the principal amount of
Indebtedness secured thereby is not increased and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed 100% of the
original purchase price of such property at the time it was acquired.

 
(xiii)  
Any Lien on any property or asset of any corporation or other entity existing at
the time such corporation or entity is acquired, merged or consolidated or
amalgamated with or into Borrower or any Significant Subsidiary thereof and not
created in contemplation of such event.

 
(xiv)  
Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by Section 6.12(vii), (xii) or
(xiii), provided that such Indebtedness is not increased and is not secured by
any additional assets.

 
(xv)  
Rights of lessees arising under leases entered into by Borrower or any of its
Significant Subsidiaries as lessor, in the ordinary course of business.

 
(xvi)  
Permitted DPL Liens.

 
(xvii)  
Purchase money mortgages or other purchase money liens or conditional sale,
lease-purchase or other title retention agreements upon or in respect of
property acquired or leased for use in the ordinary course of its business by
Borrower or any of its Significant Subsidiaries.

 
(xviii)  
Liens, in addition to those permitted by clauses (i) through (xvii), granted by
Borrower and its Subsidiaries to secure Nonrecourse Indebtedness incurred after
the date hereof, provided that the aggregate amount of all Indebtedness secured
by such Liens shall not at any time exceed $200,000,000.

 
(xix)  
Other Liens, in addition to those permitted by clauses (i) through (xviii),
securing Indebtedness or arising in connection with Securitization Transactions,
provided that the sum (without duplication) of all such Indebtedness, plus the
aggregate investment or claim held at any time by all purchasers, assignees or
other transferees of (or of interests in) receivables and other rights to
payment in all Securitization Transactions shall not at any time exceed
$300,000,000 for Borrower and its Significant Subsidiaries.

 
6.13 Leverage Ratio.  Borrower will not permit the ratio, determined as of the
end of each of its fiscal quarters, of (i) the Total Indebtedness of Borrower to
(ii) the Total Capitalization of Borrower to be greater than 0.65 to 1.0. For
purposes of this Section, the aggregate outstanding Indebtedness
 

  -23-
 

--------------------------------------------------------------------------------

 

evidenced by Hybrid Securities up to an aggregate amount of 15% of Total
Capitalization as of the date of determination, shall be excluded from Total
Indebtedness, but the entire aggregate outstanding Indebtedness evidenced by
such Hybrid Securities shall be included in the calculation of Total
Capitalization.
 
ARTICLE VII
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default with respect to the Borrower:
 
7.1 Representation or Warranty.  Any representation or warranty made by or on
behalf of Borrower to the Lender under or in connection with this Agreement or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be materially false on the date as of which made.
 
7.2 Nonpayment.  Nonpayment of the principal of the Loan to Borrower when due;
or nonpayment by Borrower of any interest on the Loan to Borrower or other
obligation payable by Borrower under any of the Loan Documents to which it is a
party, within five days after the same becomes due.
 
7.3 Certain Covenant Breaches.  The breach by Borrower of any of the terms or
provisions of Section 6.2, 6.4 (as to the existence of Borrower), 6.10, 6.11,
6.12 or 6.13.
 
7.4 Other Breaches.  The breach by Borrower (other than a breach which
constitutes a Default with respect to Borrower under another Section of this
Article VII) of any of the terms or provisions of this Agreement which is not
remedied within 15 days (or, in the case of Section 6.9, five Business Days)
after the chief executive officer, the chief financial officer, the President,
the Treasurer or any Assistant Treasurer of Borrower obtains actual knowledge of
such breach.
 
7.5 Cross Default.  Failure of Borrower or any of its Significant Subsidiaries
to pay when due any Indebtedness aggregating in excess of $50,000,000 (“Material
Indebtedness”); or the default by Borrower or any of its Significant
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any agreement
under which any such Material Indebtedness was created or is governed, or any
other event shall occur or condition exist, the effect of which default or event
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of Borrower or any of its Significant Subsidiaries
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or Borrower or any of its Significant Subsidiaries shall not pay, or
shall admit in writing its inability to pay, its debts generally as they become
due.
 
7.6 Voluntary Bankruptcy, etc.  Borrower or any of its Significant Subsidiaries
shall (i) have an order for relief entered with respect to it under the federal
bankruptcy laws as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or a Substantial Portion of its Property, (iv) institute any
proceeding seeking an order for relief under the federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail
 

  -24-
 

--------------------------------------------------------------------------------

 

to file an answer or other pleading denying the material allegations of any such
proceeding filed against it,  (v) take any corporate, partnership or limited
liability company action to authorize or effect any of the foregoing actions set
forth in this Section 7.6 or (vi) fail to contest in good faith any appointment
or proceeding described in Section 7.7.
 
7.7 Involuntary Bankruptcy, etc.  Without the application, approval or consent
of Borrower or any of its Significant Subsidiaries, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for Borrower or any
of its Significant Subsidiaries or a Substantial Portion of its Property, or a
proceeding described in Section 7.6(iv) shall be instituted against Borrower or
any of its Significant Subsidiaries and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 30
consecutive days.
 
7.8 Seizure of Property, etc.  Any court, government or governmental agency
shall condemn, seize or otherwise appropriate, or take custody or control of,
all or any portion of the Property of Borrower and its Significant Subsidiaries
which, when taken together with all other Property of Borrower and its
Significant Subsidiaries so condemned, seized, appropriated, or taken custody or
control of, constitutes a Substantial Portion of its Property.
 
7.9 Judgments.  Borrower or any of its Significant Subsidiaries shall fail
within 60 days to pay, bond or otherwise discharge one or more (i) judgments or
orders for the payment of money in excess of $50,000,000 (or the equivalent
thereof in currencies other than U.S. Dollars) in the aggregate or (ii)
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, and, in any such case,
there is a period of five consecutive days during which a stay of enforcement of
such judgment(s) or order(s) is not in effect (by reason of pending appeal or
otherwise).
 
7.10 ERISA.  (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of Borrower or any other member
of the Controlled Group, (iii) a Reportable Event shall occur with respect to,
or proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Lender, likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (iv) any other member of the Plan
shall terminate for purposes of Title IV of ERISA, (v) Borrower or any other
member of the Controlled Group shall, or in the reasonable opinion of the Lender
is likely to, incur any liability in connection with a withdrawal from, or the
insolvency or reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case referred
to in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect.
 
7.11 Unenforceability of Loan Documents, etc.  Any Loan Document shall cease to
be in full force and effect (other than, in the case of a Note, as contemplated
hereby), any action shall be taken by or on behalf of Borrower to discontinue or
to assert the invalidity or unenforceability of any of its obligations under any
Loan Document, or Borrower or any Person acting on behalf of Borrower shall deny
that Borrower has any further liability under any Loan Document or shall give
notice to such effect.
 
7.12 Change in Control.  Any Change in Control shall occur or PHI shall fail to
own directly or indirectly 100% of the Voting Stock of Borrower.
 

-25- 
 

--------------------------------------------------------------------------------

 

 
 
ARTICLE VIII
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1 Acceleration.  If any Default described in Section 7.6 or 7.7 occurs with
respect to Borrower, the Obligations of Borrower shall immediately become due
and payable without any election or action on the part of the Lender.  If any
other Default occurs with respect to Borrower, the Required Lenders may declare
the Obligations of Borrower to be due and payable, whereupon the Obligations of
Borrower shall become immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which Borrower hereby expressly waives.
 
If, within 30 days after acceleration of the maturity of the Obligations of
Borrower as a result of any Default (other than any Default as described in
Section 7.6 or 7.7) with respect to Borrower and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) may, by notice to Borrower, rescind
and annul such acceleration.
 
8.2 Amendments.  Subject to the provisions of this Article VIII, the Required
Lenders and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to this Agreement changing in any
manner the rights of the Lender or Borrower hereunder or waiving any Default or
Unmatured Default hereunder; provided that no such supplemental agreement shall,
without the consent of each Lender:
 
(i)  
Extend the final maturity of the Loan or forgive all or any portion of the
principal amount thereof, or reduce the rate or extend the time of payment of
interest thereon.

 
(ii)  
Reduce the percentage specified in the definition of Required Lenders.

 
(iii)  
Permit Borrower to assign its rights under this Agreement.

 
(iv)  
Amend this Section 8.2.

 
8.3 Preservation of Rights.  No delay or omission of the Lender to exercise any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Default or Unmatured Default or an acquiescence therein, and the
making of the Loan notwithstanding the existence of a Default or Unmatured
Default or the inability of the Borrower to satisfy the conditions precedent to
the Loan shall not constitute any waiver or acquiescence.  Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of any Loan Document whatsoever shall be
valid unless in writing signed by the parties required pursuant to Section 8.2
and then only to the extent in such writing specifically set forth.  All
remedies contained in the Loan Documents or by law afforded shall be cumulative
and all shall be available to the Lender until the Obligations have been paid in
full.
 
ARTICLE IX
 
GENERAL PROVISIONS
 
9.1 Survival of Representations.  All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loan herein
contemplated.
 

-26- 
 

--------------------------------------------------------------------------------

 

 
 
9.2 Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, the Lender shall not be obligated to extend credit to
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
9.3 Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
9.4 Entire Agreement.  The Loan Documents embody the entire agreement and
understanding between the Borrower and the Lender and supersede all prior
agreements and understandings between the Borrower and the Lender relating to
the subject matter thereof.
 
9.5 Benefits of this Agreement.  This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.
 
9.6 Expenses; Indemnification.
 
(i) Borrower shall not be responsible to reimburse the Lender for any costs,
internal charges and out of pocket expenses (including expenses of and fees for
attorneys for the Lender who also are employees of the Lender) paid or incurred
by the Lender in connection with the preparation, negotiation, execution,
delivery, and review of the Loan Documents; provided, however, that Borrower
shall reimburse the Lender for the reasonable expenses of a single outside
counsel for the Lender in connection with the preparation, negotiation,
execution, delivery and review of the Loan Documents executed on the Closing
Date in an amount not to exceed $10,000.  Borrower agrees to reimburse the
Lender for (A) all reasonable costs, internal charges and out of pocket expenses
(including reasonable expenses of and fees for attorneys for the Lender, which
attorneys may be employees of the Lender) paid or incurred by the Lender in
connection with any amendment or modification of the Loan Documents, and the
collection and enforcement of the Obligations of Borrower under the Loan
Documents (including in any “work-out” or restructuring of the Obligations of
Borrower resulting from the occurrence of a Default with respect to Borrower)
and (B) any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including reasonable counsel fees and disbursements)
incurred in connection with defense thereof, by the Lender as a result of
conduct by Borrower that violates a sanction enforced by OFAC.
 
(ii) Borrower agrees to indemnify the Lender, its affiliates, and each of the
directors, officers and employees of the foregoing Persons (collectively, the
“Indemnified Parties”) against all losses, claims, damages, penalties,
judgments, liabilities and reasonable expenses (including all reasonable
expenses of litigation or preparation therefor whether or not any Indemnified
Party is a party thereto) which any of them may pay or incur arising out of or
relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of the Loan hereunder except to the extent that they
are determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Party seeking indemnification.  The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.
 
9.7 [Intentionally Omitted].
 
9.8 [Intentionally Omitted].
 
9.9 Severability of Provisions.  Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation,
 

-27- 
 

--------------------------------------------------------------------------------

 

enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
9.10 Nonliability of Lender.  The relationship between the Borrower on the one
hand and the Lender on the other hand shall be solely that of borrower and
lender.  The Lender shall not have any fiduciary responsibility to
Borrower.  The Lender undertakes no responsibility to Borrower to review or
inform Borrower of any matter in connection with any phase of Borrower’s
business or operations.  Borrower agrees that the Lender shall not have
liability to Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the Lender’s gross
negligence or willful misconduct.  The Lender shall not have any liability with
respect to, and Borrower hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by Borrower in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby.
 
9.11 Limited Disclosure.
 
(i) Lender shall not disclose to any Person any Specified Information (as
defined below) except to its, and its Affiliates’, officers, employees, agents,
accountants, legal counsel, advisors and other representatives who have a need
to know such Specified Information in connection with this Agreement or the
transactions contemplated hereby.  “Specified Information” means information
that Borrower has furnished or in the future furnishes to the Lender in
confidence, but does not include any such information  that (a) is published in
a source or otherwise becomes generally available to the public (other than
through the actions of the Lender or any of its Affiliates, officers, employees,
agents, accountants, legal counsel, advisors and other representatives in
violation of this Agreement) or that is or becomes available to the Lender from
a source other than Borrower, (b) without duplication with clause (a) above, is
otherwise a matter of general public knowledge, (c) is required to be disclosed
by law, regulation, or judicial order (including pursuant to the Code), (d) is
requested by any regulatory body with jurisdiction over the Lender, (e) is
disclosed to legal counsel, accountants and other professional advisors to the
Lender, in connection with the exercise of any right or remedy hereunder or
under any Note or any suit or other litigation or proceeding relating to this
Agreement or any Note or to a rating agency if required by such agency in
connection with a rating relating to the Loan, (f) is disclosed to
assignees,  participants  or potential assignees or participants who agree to be
bound by the provisions of this Section 9.11 or (g) is disclosed to any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations who agrees to be bound by
the provisions of this Section 9.11.
 
(ii) The provisions of this Section 9.11 supersede any confidentiality
obligations of Lender relating to this Agreement or the transactions
contemplated hereby under any agreement between Borrower and the Lender.
 
9.12 Nonreliance.  Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the FRB) for the repayment of
the Loan provided for herein.
 
9.13 [Intentionally Omitted].
 
9.14 USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to the USA Patriot Act of 2001, 31 U.S.C. Section 5318:
 

-28- 
 

--------------------------------------------------------------------------------

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product.  What this means for
the Borrower:  When the Borrower opens an account, if the Borrower is an
individual, the  Lender will ask for the Borrower’s name, residential address,
tax identification number, date of birth and other information that will allow
the  Lender to identify the Borrower, and, if the Borrower is not an individual,
the  Lender will ask for the Borrower’s name, tax identification number,
business address and other information that will allow the  Lender to identify
the Borrower.  The  Lender may also ask, if the Borrower is an individual, to
see the Borrower’s driver’s license or other identifying documents, and, if the
Borrower is not an individual, to see the Borrower’s legal organizational
documents or other identifying documents.
 
ARTICLE X
 
[INTENTIONALLY OMITTED]
 
ARTICLE XI
 
SETOFF
 
           In addition to, and without limitation of, any rights of the Lender
under applicable law, if Borrower becomes insolvent, however evidenced, or any
Default occurs with respect to Borrower, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by Lender or any
Affiliate of Lender to or for the credit or account of  Borrower may be offset
and applied toward the payment of the Obligations of Borrower owing to Lender,
whether or not the Obligations, or any part thereof, shall then be due.
 
ARTICLE XII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1 Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lender
and their respective successors and assigns, except that (i) Borrower shall not
have the right to assign its rights or obligations under the Loan Documents and
(ii) any assignment by Lender must be made in compliance with Section 12.3.  The
parties to this Agreement acknowledge that clause (ii) of the preceding sentence
relates only to absolute assignments and does not prohibit assignments creating
security interests, including any pledge or assignment by Lender of all or any
portion of its rights under this Agreement and any Note to a Federal Reserve
Bank; provided that no such pledge or assignment creating a security interest
shall release the transferor Lender from its obligations hereunder unless and
until the parties thereto have complied with the provisions of Section
12.3.  Any assignee of the rights to the Loan or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents.  Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to the Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to the Loan.
 

-29- 
 

--------------------------------------------------------------------------------

 

 
 
12.2 Participations.
 
12.2.1 Permitted Participants; Effect.  Upon giving notice to but without
obtaining the consent of Borrower, Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any
Obligations owing to Lender, any Note held by Lender, or any other interest of
Lender under the Loan Documents.  In the event of any such sale by a Lender of
participating interests to a Participant, Lender’s obligations under the Loan
Documents shall remain unchanged, Lender shall remain solely responsible to the
Borrower for the performance of such obligations, Lender shall remain the owner
of the Obligations owing to Lender and the holder of any Note issued to it for
all purposes under the Loan Documents, all amounts payable by Borrower under
this Agreement shall be determined as if Lender had not sold such participating
interests, and the Borrower shall continue to deal solely and directly with
Lender in connection with Lender’s rights and obligations under the Loan
Documents.
 
12.2.2 Voting Rights.  Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
which extends the final maturity of the Loan in which such Participant has an
interest or forgives all or any portion of the principal amount thereof, or
reduces the rate or extends the time of payment of interest thereon.
 
12.2.3 Benefit of Setoff.  The Borrower agree that each Participant shall be
deemed to have the right of setoff provided in Article XI in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as the Lender under the Loan Documents, provided that Lender shall retain the
right of setoff provided in Article XI with respect to the amount of
participating interests sold to each Participant.  The Lender agrees to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Article XI, agrees to share with Lender, any amount received
pursuant to the exercise of its right of setoff.
 
12.3 Assignments.
 
12.3.1 Permitted Assignments.  Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be substantially in
the form of Exhibit C or in such other form as may be agreed to by the parties
thereto.  Borrower’s consent shall not be required (A) for an assignment (i) to
a Purchaser which is an Affiliate of the Lender, and (ii)  to a Purchaser which
is not an Affiliate of Lender provided such an assignment is in an amount not
less than the lesser of  (x) $5,000,000 or (y) the amount of the Outstanding
Loan or (B) if a Default exists with respect to the Borrower.  To the extent
Borrower’s consent is otherwise required to an assignment hereunder, Borrower
agrees not to unreasonably withhold, delay or condition such consent.  Each
party hereto hereby agrees that upon the effectiveness of any such assignment to
a Purchaser pursuant to Section 12.3, such Purchaser shall be deemed to be a
“Lender” under this Agreement and the other Loan Documents as if such Purchaser
were a Lender on the Closing Date hereof.
 
12.3.2 Effect; Effective Date.  Upon delivery of an Assignment Agreement to
Borrower, the Assignment Agreement shall become effective on the effective date
specified in such Assignment Agreement.  On and after the effective date of such
Assignment Agreement, such Purchaser shall for all purposes be a lender party to
this Agreement and any other Loan Document executed by or on behalf of the
Lender and shall have all the rights and obligations of the Lender under the
Loan Documents with respect to the percentage of the Obligations assigned to
such Purchaser, to the same extent as if it were an original party hereto, and
no further consent or action by the Borrower shall be required to release the
Lender with respect to the percentage of the Obligations assigned to such
Purchaser.  Any Person that is
 

-30- 
 

--------------------------------------------------------------------------------

 

at any time a Lender and that thereafter ceases to be a Lender pursuant to the
terms of this Section 12.3.2 shall continue to be entitled to the benefit of
those provisions of this Agreement that, pursuant to the terms hereof,  survive
the termination hereof.  Upon the consummation of any assignment to a Purchaser
pursuant to this Section 12.3.2, the Lender and the Borrower shall, if the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to the Lender and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser.
 
12.4 Dissemination of Information.  The Borrower authorizes Lender to disclose
to any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in Lender’s possession concerning the
creditworthiness of the Borrower and their respective Subsidiaries, including
any information contained in any Public Reports; provided that each Transferee
and prospective Transferee agrees to be bound by Section 9.11 of this Agreement.
 
12.5 [Intentionally Omitted].
 
12.6 Tax Treatment.  If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).  
 
ARTICLE XIII
 
NOTICES
 
           Except as otherwise permitted by Section 2.14, all notices, requests
and other communications to any party hereunder shall be in writing (including
facsimile transmission or electronic mail or posting on a website) and shall,
subject to the last paragraph of Section 6.1, be given to such party at its
address, facsimile number or electronic mail address set forth on the signature
pages hereof or such other address, facsimile number or electronic mail address
as it may hereafter specify for such purpose by notice to the other parties
hereto.  Subject to the last paragraph of Section 6.1, each such notice, request
or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified pursuant to
this Section and confirmation of receipt is received, (ii) if given by mail,
three Business Days after such communication is deposited in the mails with
first class postage prepaid, addressed as aforesaid, or (iii) if given by any
other means, when delivered (or, in the case of electronic mail, received) at
the address specified pursuant to this Section; provided that notices to the
Lender under Article II shall not be effective until received.
 
ARTICLE XIV
 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower and the Lender.  Delivery of
any executed signature page hereof or of any amendment, waiver or consent to
this Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart thereof.

-31- 
 

--------------------------------------------------------------------------------

 

 
ARTICLE XV
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
15.1 CHOICE OF LAW.  THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
 
15.2 CONSENT TO JURISDICTION.  BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, AND BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE  LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY BORROWER AGAINST THE LENDER OR
ANY AFFILIATE OF THE LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
 
15.3 WAIVER OF JURY TRIAL.  THE BORROWER AND THE LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.
 
[Signatures Follow]
 

-32- 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement as
of the date first above written.
 

 
DELMARVA POWER & LIGHT COMPANY

 
By:  
 /s/ A. J. KAMERICK                                  
   
Anthony J. Kamerick
Vice President and Treasurer

701 Ninth Street NW
Fifth Floor
Washington, D.C. 20068
Attention: Anthony J. Kamerick
Tel.: 202-872-2056
Fax: 202-872-3015
E-Mail: tjkamerick@pepco.com
 
 
 
THE BANK OF NOVA SCOTIA

 
By:
 /s/ THANE RATTEW                   
   
Name:  Thane Rattew
Title:    Managing Director

720 King Street West
2nd Floor
Toronto, ON
Canada M5V2T3
WBO - Corporate Loan Operations
Attention: Kevin Bird and Rayan Karim
Gen. Tel.: 212-225-5705
Gen. Fax: 212-225-5709
E-Mail: Kevin_Bird@scotiacapital.com
             Rayan_Karim@scotiacapital.com
 
   
1 Liberty Plaza, Floor 26
165 Broadway
New York, NY 10006
Power - Execution
Attention: Thane Rattew
Tel.: 212-225-5234
Fax: 212-225-5480
E-Mail: Thane_Rattew@scotiacapital.com
Attention: Isabel Abella
Tel.: 212-225-5305
Fax: 212-225-5480
E-Mail: Isabel_Abella@scotiacapital.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
 
PRICING SCHEDULE
 
Level
S&P Rating/Moody’s Rating/Fitch Rating
Applicable Margin
During Initial Period
Applicable Margin
After Initial Period
I
BBB/Baa2/BBB or better
0.600%
0.750%
II
BBB-/Baa3/BBB-
0.675%
0.825%
III
Borrower does not qualify for Level I status or Level II status
0.775%
0.925%

 
For the purposes of this Exhibit A, the following terms have the following
meanings, subject to the other provisions of this Exhibit A:
 
“Fitch Rating” means, at any time, the ratings issued by Fitch Ratings and then
in effect with respect to the Borrower’s unsecured long-term debt securities
without third-party credit enhancement.
 
“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long term debt securities
without third party credit enhancement.
 
“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long term debt securities
without third party credit enhancement.
 
For purposes of this Exhibit A, the Moody’s Rating, the S&P Rating and the Fitch
Rating in effect for the Borrower on any date are that in effect at the close of
business on such date.  If the Borrower is split-rated and all three (3) ratings
fall in different Levels, the Applicable Margin shall be based upon the Level
indicated by the middle rating.  If the Borrower is split-rated and two (2) of
the ratings fall in the same Level, (the “Majority Level”) and the third rating
is in a different Level, the Applicable Margin shall be based upon the Majority
Level.
 
 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
COMPLIANCE CERTIFICATE
 
To:
The Bank of Nova Scotia

 
This Compliance Certificate is furnished pursuant to the Loan Agreement dated as
of March [__], 2008 (as amended, restated or otherwise modified from time to
time, the “Loan Agreement”) between Delmarva Power & Light Company, as Borrower,
and The Bank of Nova Scotia, as Lender.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the respective
meanings ascribed thereto in the Loan Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected _________of Borrower.
 
2.           I have reviewed the terms of the Loan Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below:
 
[Describe any exceptions by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action taken or proposed
to be taken with respect to each such condition or event.]
 
4.           Schedule 1 attached hereto sets forth true and accurate
computations of certain covenant ratios in the Loan Agreement.
 
The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ________, 200_.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE
 
Compliance as of ____, 200_ with
 
provisions of Section 6.13 of
 
the Loan Agreement
 
[INSERT FORMULA FOR CALCULATION]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
ASSIGNMENT AGREEMENT
 
This Assignment Agreement (this “Assignment Agreement”) between _____________
_____________ (the “Assignor”) and __________________________ (the “Assignee”)
is dated as of ____________, 20__.  The parties hereto agree as follows:
 
1.           PRELIMINARY STATEMENT.  The Assignor is a party to a certain Loan
Agreement (as amended, restated or otherwise modified from time to time, the
“Loan Agreement”) described in Item 1 of Schedule 1 attached hereto (“Schedule
1”).  Unless otherwise defined herein, capitalized terms used herein shall have
the respective meanings ascribed thereto in the Loan Agreement.
 
2.           ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Loan Agreement and the other Loan Documents in the amount specified in Item 2 of
Schedule 1 of all outstanding rights and obligations under the Loan Agreement
and the other Loan Documents.  The amount of the rights and obligations of the
Assignee and the Assignor, after giving effect to this Assignment Agreement, is
set forth in Item 3 of Schedule 1.
 
3.           EFFECTIVE DATE.  The effective date of this Assignment Agreement
(the “Effective Date”) shall be the later of the date specified in Item 4 of
Schedule 1 or two Business Days (or such shorter period agreed to by the
Borrower) after this Assignment Agreement, together with any consents required
under the Loan Agreement, are delivered to the Borrower.  In no event will the
Effective Date occur if the payments required to be made by the Assignee to the
Assignor on the Effective Date are not made on the proposed Effective Date.
 
4.           PAYMENT OBLIGATIONS.  In consideration for the sale and assignment
hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  The Assignee shall be
entitled to receive all payments of principal and interest which become due and
payable on and after the Effective Date with respect to the interest assigned
hereby.  The Assignee will promptly remit to the Assignor any interest received
from the Borrower which relate to the portion of the Loan assigned to the
Assignee hereunder for periods prior to the Effective Date.  In the event that
either party hereto receives any payment to which the other party hereto is
entitled under this Assignment Agreement, then the party receiving such amount
shall promptly remit such amount to the other party hereto.
 
5.           RECORDATION FEE.  The Assignee agrees to pay the recordation fee,
if any required to be paid to the Assignor in connection with this Assignment
Agreement.
 
6.           REPRESENTATIONS OF THE ASSIGNOR: LIMITATIONS ON THE ASSIGNOR’S
LIABILITY.  The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized.  The parties hereto agree that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee.  Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or
 

 
 

--------------------------------------------------------------------------------

 

collectability of any Loan Document, (ii) any representation, warranty or
statement made in or in connection with any Loan Document, (iii) the financial
condition or creditworthiness of any Borrower, (iv) the performance of or
compliance with any term or provision of any Loan Document, (v) inspecting any
of the property, books or records of Borrower or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loan
Documents.
 
7.           REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE.  The Assignee (i)
confirms that it has received a copy of the Loan Agreement, together with copies
of all financial statements requested by the Assignee and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Assignor and based on such documents
and information that it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
(iii) confirms that the execution and delivery of this Assignment Agreement by
the Assignee is duly authorized, (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender, (v) confirms that its payment
instructions and notice instructions are as set forth in the attachment to
Schedule 1, (vi) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (vii) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including reasonable attorneys fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee’s
nonperformance of the obligations assumed under this Assignment Agreement, and
(viii) if applicable, attaches the forms prescribed by the Internal Revenue
Service of the United States certifying that the Assignee is entitled to receive
payments under the Loan Documents without deduction or withholding of any United
States federal income taxes.
 
8.           GOVERNING LAW.  THIS ASSIGNMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.
 
9.           NOTICES.  Notices shall be given under this Assignment Agreement in
the manner set forth in the Loan Agreement.  For purposes hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
respective addresses set forth in the attachment to Schedule 1.
 
10.           COUNTERPARTS: DELIVERY BY FACSIMILE.  This Assignment Agreement
may be executed in counterparts.  Transmission by facsimile of an executed
counterpart of this Assignment Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart and such facsimile shall be deemed to be
an original counterpart of this Assignment Agreement.
 
IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by signing Schedule 1 hereto as of the date
first above written.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
to Assignment Agreement
 

1. 
Description and Date of Loan Agreement:
 
   
Loan Agreement, dated as of March [__], 2008, between Delmarva Power & Light
Company, as Borrower, and The Bank of Nova Scotia, as Lender.
 
   2. Amount of the Loan purchased under Assignment Agreement
$______________
 
 3.
Assignor’s Loan Amount after giving
effect to Assignment Agreement
 
$______________
 4.
Proposed Effective Date:
______________

                                                             
 
 Accepted and Agreed:
 
 
 [NAME OF ASSIGNOR]   
 
 [NAME OF ASSIGNEE]
 
 By: __________________________________________
 By: ___________________________________________  Title: 
________________________________________
 Title:  _________________________________________   

 
 
 

 ACCEPTED AND CONSENTED TO BY1:  

 
 
 

 DELMARVA POWER & LIGHT COMPANY    By:   _______________________________________
   Print Name:   _________________________________  
 Title:  ______________________________________  

 
                                                                                                    
                                                                                                                 
 
                                                    
 



--------------------------------------------------------------------------------

  
1 If required by Loan Agreement

 
 

--------------------------------------------------------------------------------

 

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT
 
INFORMATION SHEET
 
Attach Assignor’s Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)
 
ASSIGNOR INFORMATION
 
Loan Contact:
 
Name:  __________________________________            Telephone
No.:   ________________________________                                                             
Fax No.: 
________________________________                                                     
 
Payment Information:
 
Name & ABA # of Destination
Bank:  ___________________________________________________                                                                                                                                        
 
Account Name & Number for Wire
Transfer:  _____________________________________________                                                                                                                                        
 
Other
Instructions:   ________________________________________________________________                                                                                                                                       
 
Address for Notices for Assignor:
 
Name:  _________________________________               Telephone
No.:    __________________________________                                                            
Fax No.:   _______________________________
 
                                                   
 
ASSIGNEE INFORMATION
 
Loan Contact:
 
Name:  ________________________________               Telephone
No.:    ____________________________________                                                            
Fax
No.:  ______________________________                                                    
 
Operations Contacts:
 
Booking Installation:
Name:
Telephone No.:
Fax No.:
 

 
 

--------------------------------------------------------------------------------

 

Payment Information:
 
Name & ABA # of Destination
Bank:  __________________________________________________                                                                                                                                        
 
Account Name & Number for Wire
Transfer:  ____________________________________________                                                                                                                                        
 
Other
Instructions:   ______________________________________________________________                                                                                                                                       
 
 
Address for Notices for Assignee:
 

 

 

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D

 
NOTE
 

 
 

 
 

 
 
$___________________
 

 
 
[Date]
 

 
 

 
 
Delmarva Power & Light Company (the “Borrower”) promises to pay to
___________________ (the “Lender”) the sum of ______________________ and 00/100
DOLLARS ($________________) (the “Loan”) made by the Lender to the Borrower
pursuant to the Loan Agreement (as defined below), at the office of Lender at
_______________________________, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Loan
Agreement.  The Borrower shall pay the principal of and accrued and unpaid
interest on the Loan in full on the Maturity Date.
 
This Note is issued pursuant to, and is entitled to the benefits of, the Loan
Agreement dated as of March [__], 2008 (as amended or otherwise modified from
time to time, the “Loan Agreement”), between the Borrower and the Lender, to
which Loan Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated.  Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Loan Agreement.
 
All payments hereunder shall be made in lawful money of the United States of
America and in immediately available funds.
 

 
 

 
 

 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING
SECTION 5.1401.7 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 

 
 
DELMARVA POWER & LIGHT COMPANY
 

 
 
By:  _________________________________                                                                     
Print
Name:   __________________________                                                                      
Title:  _______________________________                                                                         
 

 

 

 
 

--------------------------------------------------------------------------------

 

Exhibit E-1

 

 

 

 
March 20, 2008

 
The Bank of Nova Scotia
720 King Street West
2nd Floor
Toronto, ON
Canada M5V2T3

 
Ladies and Gentlemen:

 
I am General Counsel of Delmarva Power & Light Company, a Delaware and Virginia
corporation (“DPL”), and have represented DPL in connection with the
negotiation, execution and delivery of the Loan Agreement, dated as of March
[__], 2008, between The Bank of Nova Scotia (the “Lender”) and DPL (the “Loan
Agreement”).  This opinion is being delivered to you in accordance with Section
4.1(b)(v) of the Loan Agreement.  Capitalized terms not defined herein have the
respective meanings set forth in the Loan Agreement.

 
In connection with rendering the opinions set forth herein, I, or my
representatives, have reviewed an executed copy of the Loan Agreement and the
Note issued by DPL on the date hereof (the “Note”).  I or my representatives
also have examined or caused to be examined originals, or copies that have been
certified or otherwise identified to my or their satisfaction as being true
copies, of such other instruments, certificates and other documents or records
as I or they have deemed necessary or appropriate to enable me to render the
opinions set forth below.  In such review and examination, I or my
representatives have assumed the genuineness of all signatures, the authenticity
of all documents submitted to me or them as originals, and the conformity to
original documents of all documents submitted to me or them as copies.

 
Based upon the foregoing, and subject to the reservations and exceptions set
forth herein, I am of the opinion that:

 
1.           DPL is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and under the laws of the
Commonwealth of Virginia, and has the corporate power and authority to own and
operate its property and assets, to carry on its business as currently
conducted, to execute and deliver the Loan Agreement and the Note, and to
consummate the transactions contemplated thereby.

 
2.           The execution and delivery of the Loan Agreement and the Note and
the performance by DPL of its obligations thereunder have been duly authorized
by all necessary corporate action on the part of DPL, and DPL has duly executed
and delivered the Loan Agreement and the Note.

 
3.           Neither the execution or delivery of the Loan Agreement and the
Note by DPL, nor the performance by DPL of its obligations thereunder, does or
will (i) violate any of the provisions of the certificate and articles of
incorporation or bylaws of DPL, (ii) violate any laws, rules or regulations of
the State of Delaware or the Public Utility Holding Company Act of 2005 and the
rules and regulations of the Federal Energy Regulatory Commission thereunder,
(iii) conflict with, violate or constitute a breach of

 
 

--------------------------------------------------------------------------------

 

The Bank of Nova Scotia
March 20, 2008
Page 2


 
(A) the provisions of any indenture or other material contract, agreement or
other instrument to which DPL is a party or by which it or its Property is
bound, or (B) any judgment, injunction, material permit, order or decree of any
government, governmental instrumentality, arbitrator or court applicable to DPL,
or (iv) result in or require the creation or imposition of any Lien on the
Property of DPL under any indenture or other material contract, agreement or
other instrument to which DPL is a party or by which it or its Property is
bound.
 
 
4.           No consent, approval, authorization or other action by or filing
with any governmental agency or instrumentality is required on the part of DPL
for the execution and delivery of the Loan Agreement or the Note or the
consummation of the transactions contemplated thereby, except those already
obtained or made.
 
5.           Except as disclosed in the Public Reports, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the best of my knowledge, threatened against DPL or any of its Subsidiaries
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect.

 
My opinion in paragraph 3(ii) above is limited to laws and regulations
explicitly referenced herein and those normally applicable to transactions of
the type contemplated by the Loan Agreement and does not extend to other laws or
regulations relating to, or to licenses, permits, approvals and filings
necessary for, the conduct of DPL’s business, including any environmental laws
or regulations.
 
 
*           *           *

 
I am a member of the Bar of the District of Columbia, and I express no opinion
herein as to any law other than the laws of the State of Delaware, the Virginia
Stock Corporation Act, and, to the extent expressly referred to herein, the
federal law of the United States.  In rendering the opinions herein as to
matters governed by the laws of the State of Delaware, I am relying on attorneys
working under my supervision who are members of the Bar of the State of
Delaware.  The opinions contained herein are rendered solely to the Lender in
connection with the transactions contemplated by the Loan Agreement and may not
be relied on by the Lender for any other purpose or by any other Person for any
purpose.  The opinions expressed in this letter are limited to the matters set
forth herein, and no opinion should be inferred beyond those opinions expressly
stated.  I assume no obligation to advise you of any facts that come to my
attention, or any changes in law, subsequent to the date hereof.

 
 

 
 Very truly yours,
 
 
   Kirk J. Emge

 

 

 

 
Exhibit E-2
 
 

--------------------------------------------------------------------------------

 
 
 

 

 

 

 

 

 

 

 

 
March 20, 2008

 

 
The Bank of Nova Scotia
720 King Street West
2nd Floor
Toronto, ON
Canada M5V2T3

 
Ladies and Gentlemen:

 
We have acted as special New York counsel to Delmarva Power & Light Company, a
Delaware and Virginia corporation (the “Borrower”), in connection with the entry
by the Borrower into the Loan Agreement, dated as of the date hereof, between
The Bank of Nova Scotia (the “Lender”) and the Borrower (the “Loan
Agreement”).  This letter is being delivered to you in accordance with Section
4.1(b)(vi) of the Loan Agreement.  Unless otherwise defined herein, capitalized
terms used herein have the respective meanings provided in the Loan Agreement.
 
We have reviewed the Loan Agreement, the Note issued by the Borrower on the date
hereof (the “Note”), and such corporate records, certificates and other
documents, and such questions of law, as we have deemed necessary or appropriate
for the purposes of rendering this opinion.
 
We have assumed that all signatures are genuine, that all documents submitted to
us as originals are authentic and that all copies of documents submitted to us
conform to the originals.  We have assumed that the Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdictions of its incorporation and has all requisite power, authority and
legal right to execute, deliver and perform its obligations under the Loan
Agreement and the Note.  We also have assumed that the Borrower has duly
authorized, executed and delivered the Loan Agreement and the Note.  We have
assumed further that the Lender has duly authorized, executed and delivered the
Loan Agreement and that the Loan Agreement is the valid and binding obligation
of the Lender, enforceable against the Lender in accordance with its terms.
 
We have made no investigation for the purpose of verifying the assumptions set
forth herein.
 
Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that, insofar as the laws of the State of New York are
concerned:
 
1.           The Loan Agreement constitutes the valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
subject to bankruptcy, insolvency,
 

 
 

--------------------------------------------------------------------------------

 


 

 

 

 
The Bank of Nova Scotia
March 20, 2008
Page 2

 
 
fraudulent transfer, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
 
2.           The Note constitutes the valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
 
3.           Neither the execution or delivery of the Loan Agreement or the Note
by the Borrower, nor the performance by the Borrower of its obligations
thereunder in accordance with the terms thereof, does or will conflict with,
violate or constitute a breach of, any laws, or any rules or regulations known
to us, of the State of New York.
 
The foregoing opinion is subject to the following limitations and
qualifications:
 
(a)          We express no opinion as to:
 
 

 
(i)          waivers of defenses, subrogation and related rights, rights to
trial by jury, rights to object to venue, or other rights or benefits bestowed
by operation of law;
 
 
(ii)       releases or waivers of unmatured claims or rights;
 
 
(iii)         indemnification, contribution, or exculpation, to the extent they
purport to indemnify any party against, or release or limit any party’s
liability for, its own breach or failure to comply with statutory obligations,
or to the extent such provisions are contrary to public policy;
 
 
(iv)          provisions for liquidated damages and penalties or penalty
interest;
 
 
(v)           provisions purporting to require a prevailing party in a dispute
to pay attorneys’ fees and expenses, or other costs, to a non-prevailing party;
 
 
(vi)         provisions requiring amendments and waivers to be in writing;
 
 
(vii)      provisions making notices effective even if not actually received;
 
 
(viii)     provisions purporting to make a party’s determination conclusive;
 
 
(ix)         provisions purporting to govern post-judgment interest; or
 
  (x)       exclusive jurisdiction or venue provisions.

 
(b)           We express no opinion as to any right of setoff, bankers lien or
counterclaim or right to the application of property in the possession or
control of the Lender.
 

 
 

--------------------------------------------------------------------------------

 



 
The Bank of Nova Scotia
March 20, 2008
Page 3

 
 
(c)          We express no opinion as to any legal requirements or restrictions
applicable to the Lender.
 
(d)          Our opinion in paragraph 3 above is limited to laws and regulations
normally applicable to transactions of the type contemplated by the Loan
Agreement and does not extend to laws or regulations relating to, or to
licenses, permits, approvals and filings necessary for, the conduct of the
Borrower’s business, including any environmental laws or regulations.
 
We are members of the bar of the District of Columbia and the State of New
York.  We do not express any opinion herein on any laws other than the law of
the State of New York.
 
This opinion is given solely for your benefit and may not be disclosed to any
other person (except to bank examiners and other governmental officials having
regulatory authority over the Lender or as otherwise required by applicable law,
regulation or legal process) without our written consent.  This opinion may not
be relied upon by any other person without our written consent.
 

 
 
Very truly yours,
 

 

 

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
LIENS
 

 
Incurred By
Owed To
Property
Encumbered
Maturity
Amount of
Indebtedness
Delmarva Power & Light Company
CitiCapital (BLC)
Vehicles, Office
Equip., Computers
 
Master Agreement
$15,670,487.36*
 
*The amount of this lien fluctuates with the amount of accounts receivable
created by this program.  The amount listed is as of December 31, 2007.
 


 

 
 

--------------------------------------------------------------------------------

 
